DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 10/06/2021 has been entered and considered. Upon entering claims 1, 4, 7-10 and 16-18 have been amended and claims 3, 12 have been canceled.
Allowable Subject Matter
Claims 1, 2, 4-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein the controller includes a first comparator which modulates the second signal to output a modulated second signal, and an amplifier configured to integrate a difference between the first signal and the modulated second signal to generate at an output of the amplifier an error signal, the current regulation target being based upon the error signal” and in combination with other limitations.
Claim 2, 5-6 depend of independent claim 1.
Claims 7 and 16 are allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein: the resonant component comprises a first capacitor connected to the inductor of the resonant circuit; and 3Application No.: 16/691,809Attorney Docket No.: 2018P07734US Reply to Office Action of July 6, 2021 the switching circuitry comprises a first switch connected between a first terminal of the power source and the first capacitor, a second switch connected between a second terminal of the power source and the inductor of the resonant circuit, a third switch having a first 
Claims 8 and 17 are allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein: the resonant component comprises a first capacitor connected to the inductor of the resonant circuit; and the switching circuitry comprises a first switch connected between a first terminal of the power source and the first capacitor, a second switch connected between the first terminal of the power source and the inductor of the resonant circuit, a third switch having a first conduction terminal connected to the first capacitor and the first switch and   a second conduction terminal connected to a second terminal of the power source, and a fourth switch having a first conduction terminal connected to the second conduction terminal of the third switch and a second conduction terminal coupled to the inductor of the resonant circuit and connected to the second switch” and in combination with other limitations.
Claims 9 and 18 are allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein the resonant component comprises a first capacitor connected to the inductor of the resonant circuit; and the switching circuitry comprises a first switch connected between a first terminal of the power source and the first capacitor, and a third switch having a first conduction terminal connected to the first capacitor and the first switch and a second conduction terminal connected to a 
Claim 10 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein the controller includes a first comparator which modulates the second signal to output a modulated second signal, and an amplifier configured to integrate a difference between the first signal and the modulated second signal to generate at an output of the amplifier an error signal, the signal that is proportional to the amount of modulation of the second signal needed to make the first signal and the second signal equal to each other being based on the error signal” and in combination with other limitations.
Claims 11, 13-15 depend of the independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836